THE COURT.
[1] The controlling question presented by this appeal, namely, the constitutionality of sections 9(b), 2 (10), (a), (b), (c) and (e) of chapter 222 of the Laws of 1929 (Workmen's Compensation Act, Stats. 1929, p. 420), was brought before the District Court of Appeal of the Fourth District, in the case of People v.Standard Oil Co., 132 Cal.App. 563 [23 P.2d 86], and there decided adversely to appellant's contentions. Afterwards the Supreme Court denied a petition to have the cause heard in that court. Upon the authority of that case, therefore, and for the reason and upon the grounds stated in the decision therein, the judgment in the present case is affirmed.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 10, 1934. *Page 771